 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 1 of 17 PageID #:15499




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES               )
AND EXCHANGE COMMISSION,               )
                                       ) Civil Action No. 18-CV-5587
                  Plaintiff,           )
            v.                         )
                                       ) Hon. John Z. Lee
EQUITYBUILD, INC.,                     )
EQUITYBUILD FINANCE, LLC,              )
JEROME H. COHEN, and                   ) Magistrate Judge Young B. Kim
SHAUN D. COHEN,                        )
                                       )
                  Defendants.          )
                                       )

          ORDER GRANTING RECEIVER’S SEVENTH MOTION TO CONFIRM
          THE SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE
          OF CERTAIN MORTGAGES, LIENS, CLAIMS, AND ENCUMBRANCES

          WHEREAS, by Order Appointing Receiver, dated August 17, 2018 (Docket No. 16) this

Court took exclusive jurisdiction and possession of the assets of all Receivership Defendants;

          WHEREAS, by Orders entered March 14, 2019 (Docket No. 290) and February 21, 2020

(Docket No. 634), this Court identified EB South Chicago 3 LLC, EB South Chicago 4 LLC,

5450 S. Indiana LLC, 6437 S Kenwood, LLC, and SSPH 11117 S Longwood LLC as

Receivership Defendants;

          WHEREAS, EB South Chicago 3 LLC is the owner of record of the real estate located at

7300-04 South St. Lawrence Avenue, Chicago, Illinois 60706 ("7300-04 South St. Lawrence")

and 7760 South Coles Avenue, Chicago, Illinois 60649 ("7760 South Coles"), whose commonly

known addresses, permanent index numbers, and legal descriptions are contained on Tab A

hereto;




                                                1
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 2 of 17 PageID #:15500




          WHEREAS, EB South Chicago 4 LLC is the owner of record of the real estate located at

8000-02 S Justine Street, Chicago, Illinois 60620 ("8000-02 South Justine"), 8107-09 S Ellis

Avenue, Chicago, Illinois 60619 ("8107-09 South Ellis"), 8209 S Ellis Avenue, Chicago, Illinois

60619 ("8209 South Ellis"), and 8214-16 S Ingleside Avenue, Chicago, Illinois 60619 ("8214-16

South Ingleside") whose commonly known addresses, permanent index numbers, and legal

descriptions are contained on Tab A hereto;

          WHEREAS, 5450 S Indiana LLC is the owner of record of the real estate located at

5450-52 South Indiana, Chicago, Illinois 60615 ("5450-52 South Indiana"), whose commonly

known address, permanent index number, and legal description is contained on Tab A hereto;

          WHEREAS, 6437 S Kenwood LLC is the owner of record of the real estate located at

6437-41 S Kenwood Avenue, Chicago, Illinois 60637 ("6437-41 South Kenwood"), whose

commonly known address, permanent index number, and legal description is contained on Tab A

hereto;

          WHEREAS, SSPH 11117 S Longwood LLC is the owner of record of the real estate

located at 11117-11119 South Longwood Drive, Chicago, Illinois 60643 ("11117-11119 South

Longwood"), whose commonly known address, permanent index number, and legal description

is contained on Tab A hereto;

          WHEREAS, the Court finds that the sales prices reflected in the Purchase And Sale

Agreements that the Receiver has accepted for the conveyances of 7300-04 South St. Lawrence,

7760 South Coles, 8000-02 South Justine, 8107-09 South Ellis, 8209 South Ellis, 8214-16 South

Ingleside, 5450-52 South Indiana, 6437-41 South Kenwood, and 11117-11119 South Longwood

(collectively, the "Properties") are consistent with the fair market value of the Properties;




                                                  2
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 3 of 17 PageID #:15501




       WHEREAS, Kevin B. Duff, as receiver (“Receiver”) for the Receivership Defendants,

has filed a Seventh Motion To Confirm The Sale Of Certain Real Estate And The Avoidance Of

Certain Mortgages, Liens, Claims, And Encumbrances (the “Motion”); and

       WHEREAS, the Court finds that the Receiver has given fair, adequate, and sufficient

notice to all interested parties, including all mortgagees and other encumbrancers affected by the

Motion;

       NOW, THEREFORE, it is hereby ORDERED that:

       1.      The Motion is GRANTED.

       2.      The Receiver is authorized to sell the real property and improvements at 7300-04

South St. Lawrence free and clear of:

               a.     that certain Mortgage recorded November 17, 2015, as Document

       No. 1532145038, in favor of 2nd City Solo 401K Trust, as to an undivided 7.71% interest;

       Eleven St. Felix Street Realty Corp., as to an undivided 8.08% interest; Paul N.

       Wilmesmeier, as to an undivided 4.04% interest; Matthew T. Boyd, as to an undivided

       41.92% interest; Helen L. Boyd, as to an undivided 8.08% interest; Melanie T. Gonzales

       and Gary M. Gonzales, as to an undivided 25.06% interest; and iPlanGroup Agent for

       Custodian FBO Yanicque Michaux IRA, as to an undivided 4.04% interest; and SD ROTH

       IRA MissProperty, LLC, as to an undivided 1.07% interest; and

               b.     that certain Mortgage recorded June 28, 2017, as Document No.

       1717922020 in favor of Colony American Finance Lender, LLC and last assigned to

       Wilmington Trust, N.A, as Trustee for the benefit of the holders of Corevest American

       Finance 2017-1 Trust Mortgage Pass-Through Certificates by Document No. 1736315121.




                                                3
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 4 of 17 PageID #:15502




       3.      The Receiver is authorized to sell the real property and improvements at 7760 South

Coles free and clear of:

               a.      that   certain   Mortgage    recorded   July 23,     2015,   as   Document

       No. 1520419083, in favor of Huiyi Yang and Hui Wang, as to an undivided 6.17% interest;

       Matthew Boyd, as to an undivided 6.79% interest; Helen Boyd, as to an undivided 6.79%

       interest; Patricia Guillen, as to an undivided 6.17% interest; LMJ Sales, Inc., as to an

       undivided 12.35% interest; John Wysocki, as to an undivided 8.02% interest; Equity Trust

       Company Custodian FBO Kevin Bybee IRA Account Number Z128131, as to an undivided

       9.38% interest; Metro Rural Real Estate Solutions, as to an undivided 8.64% interest; The

       Entrust Group Inc. FBO Marjorie Jean Sexton IRA #7230013060, as to an undivided

       6.17% interest; PNW Investments, LLC, as to an undivided 3.09% interest; Scott E.

       Pammer, as to an undivided 3.70% interest; Julie Barksdale, as to an undivided 6.17%

       interest; and EquityBuild, as to an undivided 16.54% interest; and

               b.      that certain Mortgage recorded June 28, 2017, as Document No.

       1717922020 in favor of Colony American Finance Lender, LLC and last assigned to

       Wilmington Trust, N.A., as Trustee for the benefit of the holders of Corevest American

       Finance 2017-1 Trust Mortgage Pass-Through Certificates by Document No. 1736315121.

       4.      The Receiver is authorized to sell the real property and improvements at 8000-02

South Justine free and clear of:

               a.      that certain Mortgage recorded January 21, 2016, as Document

       No. 1602156230, in favor of Michael James Guilford and Nancy Richard-Guilford, jointly

       with right of survivorship, as to an undivided 12.87% interest; Rene Hribal, as to an




                                                4
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 5 of 17 PageID #:15503




       undivided 85.26% interest; and John B. Allred and Glenda K. Allred JTWROS, as to an

       undivided 1.87% interest;

               b.      that certain Mortgage recorded October 5, 2017, as Document No.

       1727806056 in favor of Corevest American Finance Lender LLC and last assigned to

       Wilmington Trust, N.A., as Trustee for the benefit of the Holders of Corevest American

       Finance 2017-2 Trust Mortgage Pass-Through Certificates by Document No.1802457110;

       and

               c.      that certain lis pendens recorded July 2, 2018, as Document No.

       1818318077 in connection with the case captioned Anson Markwell, as Trustee for the

       Amark Investment Trust v. EquityBuild, Inc., et al., United States District Court for the

       Southern District of Texas, Houston Division, Case No. 4:18-cv-01274.

       5.      The Receiver is authorized to sell the real property and improvements at 8107-09

South Ellis free and clear of:

               a.      that certain Mortgage recorded July 1, 2015, as Document No. 1518229054,

       in favor of iPlan Group Agent for Custodian FBO Kelly Welton IRA as to an undivided

       4.99% interest; Penny Adams as to an undivided 9.52% interest; R.D. Meredith General

       Contractor LLC 401K Plan as to an undivided 11.98% interest; R.D. Meredith General

       Contractor LLC 401K Plan as to an undivided 5.48% interest; Steven and Linda Lipschultz

       as to an undivided 13.97% interest; American IRA, LLC FBO Hyman J. Small IRA as to

       an undivided 9.52% interest; SLB Ventures, LLC as to an undivided 18.10% interest;

       Umbrella Investment Partners, LLC as to an undivided 0.97% interest; Hillside Fund, LLC

       as to an undivided 9.52% interest; John B. and Gloria K. Allred JTWROS as to an




                                               5
  Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 6 of 17 PageID #:15504




        undivided 10.04% interest; and iPlan Group Agent for Custodian FBO Ken Jorgensen as

        to an undivided 5.90% interest; and

                b.         that certain Mortgage recorded October 5, 2017, as Document No.

        1727806056 in favor of Corevest American Finance Lender LLC and last assigned to

        Wilmington Trust, N.A., as Trustee for the benefit of the holders of Corevest American

        Finance 2017-2 Trust Mortgage Pass-Through Certificates by Document No. 1802457110.

        6.      The Receiver is authorized to sell the real property and improvements at 8209 South

Ellis free and clear of:

                a.         that certain Mortgage recorded August 20, 2014, as Document No.

        1423256024, in favor of Marilyn Ackerman, as to an undivided 23.26% interest; Penny

        Adams, as to an undivided 29.07% interest; JKG Investments, LLC, as to an undivided

        2.91% interest; Leah Matthews, as to an undivided 2.91% interest; Deborah Dunster, as to

        an undivided 5.81% interest; Bob Guiney, as to an undivided 2.91% interest; Desert Storm

        Properties Group, LLC, as to an undivided 11.63% interest; 2224, LLC, as to an undivided

        5.81% interest; Wesley Pittman, as to an undivided 8.14% interest; and Gitar Capital

        Ventures, LLC, as to an undivided 7.56% interest;

                b.         that certain Mortgage recorded October 21, 2014, as Document No.

        1429445084, in favor of Wesley Pittman as to an undivided 8.14% interest; Marilyn

        Ackerman as to an undivided 23.26% interest; JKG Investments LLC as to an undivided

        2.91% interest; Desert Storm Properties Group, LLC as to an undivided 11.63% interest;

        Edge Investments, LLC as to an undivided 11.63% interest; Ashwin D. Patel as to an

        undivided 11.63% interest; Arbor Ventures Overseas Limited LLC as to an undivided




                                                 6
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 7 of 17 PageID #:15505




       13.37% interest; Penny Adams as to an undivided 5.81% interest; and Brown Rental

       Properties, LLC as to an undivided 11.63% interest;

               c.      that certain Mortgage recorded October 5, 2017, as Document No.

       1727806056 in favor of Corevest American Finance Lender LLC and last assigned

       Wilmington Trust, N.A., as Trustee for the Benefit of the Holders of Corevest American

       Finance 2017-2 Trust Mortgage Pass-through Certificates by Document No. 1802457110;

       and

               d.      that certain lis pendens recorded July 2, 2018, as Document No.

       1818318077 in connection with the case captioned Anson Markwell, as Trustee for the

       Amark Investment Trust v. EquityBuild, Inc., et al., United States District Court for the

       Southern District of Texas, Houston Division, Case No. 4:18-cv-01274.

       7.      The Receiver is authorized to sell the real property and improvements at 8214-16

South Ingleside free and clear of:

               a.      that certain Mortgage recorded July 23, 2015, as Document No.

       1520419084, in favor of James A. Tutsock, as to an undivided 42.09% interest and Rene

       Hribal, as to an undivided 57.91% interest;

               b.      that certain Mortgage recorded October 5, 2017, as Document No.

       1727806056 in favor of Corevest American Finance Lender LLC and last assigned to

       Wilmington Trust, N.A., as Trustee for the benefit of the Holders of Corevest American

       Finance 2017-2 Trust Mortgage Pass-Through Certificates by Document No. 1802457110;

       and

               c.      that certain lis pendens recorded July 2, 2018, as Document No.

       1818318077 in connection with the case captioned Anson Markwell, as Trustee for the



                                               7
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 8 of 17 PageID #:15506




       Amark Investment Trust v. EquityBuild, Inc., et al., United States District Court for the

       Southern District of Texas, Houston Division, Case No. 4:18-cv-01274.

       8.      The Receiver is authorized to sell the real property and improvements at 5450-52

South Indiana free and clear of:

               a.     that certain Mortgage, Assignment Of Leases And Rents, Fixture Filing,

       And Security Agreement recorded April 4, 2017, as Document No. 1709445116, in favor

       of 1111 Crest Dr. LLC, as to an undivided 50% ownership; Abraham Aaron Ebriani, as to

       an undivided 14% ownership (assigned to Pakravan Living Trust by that certain

       Assignment Of Mortgage recorded January 4, 2019, as Document No. 1900434068);

       Hamid Esmail, as to an undivided 14% ownership; and Farsaa Inc., as to an undivided 22%

       ownership; and

               b.     that certain Mortgage recorded June 23, 2017, as Document No.

       1717413023, in favor of Aluvelu Homes, LLC, as to an undivided 0.66% interest, Argan

       Realty LLC., as to an undivided 1.64% interest, Arthur L and Dinah F Bertrand, as to an

       undivided 1.64% interest, Bill Akins, as to an undivided 0.33% interest, Blue Mountain

       Ventures (S/D IRA), as to an undivided 4.92% interest, Bluebridge Partners LTD., as to an

       undivided 3.28%, Brad & Linda Lutz, as to an undivided 1.64% interest, Bright Venture,

       as to an undivided 1.31% interest, CAMA SDIRA, LLC FBO Bill Akins IRA, as to an

       undivided 0.66% interest, Distributive Marketing, Inc., as to an undivided 1.64% interest,

       DK Phenix Investments LLC, as to an undivided 1.64% interest, Douglas H Nebel, as to

       an undivided 1.31% interest, Douglas H Nebel, as to an undivided 0.82% interest, Girl Cat

       Capital West LLC, as to an undivided 1.64% interest, Graystone Realty, LLC, as to an

       undivided 1.64% interest, Harendra Pal, as to an undivided 0.29% interest, Hiroyuki Roy



                                               8
Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 9 of 17 PageID #:15507




    Chin & Lillian S. Chin JTWROS, as to an undivided 0.85% interest, IG Investment Trust,

    as to an undivided 0.82% interest, Influx Investments, LLC, as to an undivided 0.82%

    interest, iPlanGroup Agent for Custodian FBO Alcalli Sabat IRA, as to an undivided 0.66%

    interest, iPlanGroup Agent for Custodian FBO Alcalli Sabat Roth IRA, as to an undivided

    0.33% interest, iPlanGroup Agent for Custodian FBO David Trengove IRA Account

    #3300951, as to an undivided 1.31% interest, iPlanGroup Agent for Custodian FBO Ed

    Bancroft Roth IRA, as to an undivided 0.19% interest, iPlanGroup Agent for Custodian

    FBO Rajanikanth Tanikella IRA, as to an undivided 0.33% interest, iPlanGroup Agent for

    Custodian FBO Terri Shelton IRA #3301003, as to an undivided 1.64% interest,

    iPlanGroup Agent for Custodian FBO Verdell Michaux IRA, as to an undivided 0.16%

    interest, iPlanGroup Agent for Custodian FBO Vladimir Matviishin IRA, as to an

    undivided 0.46% interest, IRA Services Trust Company CFBO Jean-Marc Cabrol IRA

    220656, as to an undivided 0.79% interest, IRA Services Trust Custodian FBO Ronald

    Stephen Klein IRA, as to an undivided 1.64% interest, Karl R. DeKlotz, as to an undivided

    4.92% interest, Kirk Road Investments LLC, as to an undivided 4.00% interest, LMJ Sales,

    Inc., as to an undivided 3.28% interest, Luna D. and Jerry E. Ellis, as to an undivided 1.31%

    interest, Madison Trust Company custodian FBO Anjanette Comer IRA M1609089, as to

    an undivided 0.33% interest, Madison Trust Company Custodian FBO Denise R. Wilson

    Account #M1612128, as to an undivided 1.64% interest, Madison Trust Company

    Custodian FBO Erika Dietz Account #M1612085, as to an undivided 3.28% interest, Mark

    DeLuca, as to an undivided 3.61% interest, Mark Mouty, as to an undivided 0.66% interest,

    Mid LLC, as to an undivided 1.64% interest, Mike Dirnberger, as to an undivided 0.33%

    interest, Nancy A. Markwalter, as to an undivided 0.80% interest, NEHASRI LTD, as to



                                             9
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 10 of 17 PageID #:15508




       an undivided 0.82% interest, Nerses Abramyan, as to an undivided 0.82% interest, New

       Direction IRA, Inc. FBO James Anthony Ande IRA, as to an undivided 0.82% interest,

       Optima Property Solutions, LLC, as to an undivided 5.61%, Paul Harrison, as to an

       undivided 1.41% interest, Paul N. Wilmesmeier, as to an undivided 0.82% interest, Petra

       Zoeller, as to an undivided 1.64% interest, Provident Trust Group F.B.O Charles Smith

       SoloK, as to an undivided 1.64% interest, R2V2 Investments, LLC, as to an undivided

       0.66% interest, Robert Jennings, as to an undivided 4.92% interest, Sam Harrison, as to an

       undivided 0.82% interest, Sandeep Kattar, as to an undivided 1.64% interest, Seadog

       Properties, LLC, as to an undivided 0.79% interest, Steven G. Mouty, as to an undivided

       1.64% interest, Steven Roche, as to an undivided 0.16% interest, Strategic Wealth

       Ventures, LLC, as to an undivided 1.17% interest, The Wanda M. Behling Trust, as to an

       undivided 0.37% interest, Thomas F. Gordon, as to an undivided 3.28%, Timothy Sharp,

       as to an undivided 1.64%, Vartan Tarakchyan, Trustee for defined Benefits Pension Plan

       and 401K Plan, as to an undivided 0.98%, Vivek Pingili, as to an undivided 0.98% and Yin

       Liu & Ping Xu, as to an undivided 6.56% interest.

       9.     The Receiver is authorized to sell the real property and improvements at 6437-41

South Kenwood free and clear of:

              a.      that certain Mortgage recorded December 15, 2017, as Document No.

       1734944038, in favor of Adir Hazan, as to a 2.00% interest; the Agee Family Trust, as to

       a 0.60% interest; Asians Investing In Real Estate, LLC, as to a 2.80% interest; Captain

       Jack, LLC, as to a 3.00% interest, Charlotte A. Hofer, as to a 1.40% interest; Cosmopolitan

       Properties, as to a 6.00% interest; Cree Capital Ventures, LLC, as to a 10.00% interest;

       David M. Harris, as to an 8.00% interest; Distributive Marketing, LLC, as to a 2.00%



                                               10
Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 11 of 17 PageID #:15509




     interest; Duane A. Degenhardt and Linda S. Degenhardt, as to a 6.00% interest; Ed

     Bancroft, as to a 0.30% interest; Ed Bancroft, as to a 0.52% interest; Equity Capital

     Resources, LLC, as to a 1.00% interest; Freyja Partners, authorized by Sangham Partners,

     LLC, Lyman Black Manager, as to a 2.00% interest; Garwood M. Weatherhead, as to a

     6.00% interest; Grathia Corp, as to a 2.28% interest; Hoang-Small Trust, as to a 6.00%

     interest; iPlanGroup Agent for Custodian FBO Ed Bancroft Roth IRA, as to a 0.01%

     interest; iPlanGroup Agent for Custodian FBO Elizabeth Zeng ROTH, as to a 1.00%

     interest; iPlanGroup Agent for Custodian FBO Eric Schwartz IRA, as to a 0.48% interest;

     iPlanGroup Agent for Custodian FBO Jacqueline Rowe IRA, as to a 2.40% interest;

     iPlanGroup Agent for Custodian FBO Laurie A. Connely IRA, as to a 0.80% interest;

     iPlanGroup Agent for Custodian FBO Thomas F. Gordon SEP IRA, as to a 2.12% interest;

     John Bloxham, as to a 2.00% interest; Julie Patel, as to a 1.60% interest; KKW Investments,

     LLC, as to a 0.08% interest; Lawrence Daly, as to a 6.00% interest; Madison Trust

     Company Custodian FBO James R. Robinson Traditional IRA Acct #M1705044, as to a

     1.00% interest; Madison Trust Company Custodian FBO Steven Roche IRA #M1610060,

     as to a 0.64% interest; Midatlantic IRA, LLC FBO Charles McEvoy IRA, as to a 4.48%

     interest; Optima Property Solutions, LLC, as to a 1.20% interest; Paul S. Scribner

     Revocable Trust dated May 15, 2003, as to a 2.00% interest; PNW Investments, LLC, as

     to a 0.40% interest; Quest IRA, Inc. FBO Steven C. Noss IRA #12201-11, as to a 1.00%

     interest; Ramsey Stephan, as to a 0.38% interest; Robert A. Demick DDS PA 401K, as to

     a 2.00% interest; Robert A. Potter, as to a 1.23% interest; RSS Triad Investments, LLC, as

     to a 1.20% interest; Steven Roche, as to a 1.69% interest; Sunwest Trust FBO David M.

     Williams IRA Acct #1612425, as to a 0.97% interest; Sunwest Trust, Custodian FBO



                                             11
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 12 of 17 PageID #:15510




       Glenda K. Allred IRA #1612617, as to 0.62% interest; Susan Kalisiak, as to a 2.00%

       interest; Terry L. Merrill and Sheryl R. Merrill, as to a 2.00% interest; and Vartan

       Tarakchyan, Trustee for Defined Benefits Pension Plan and 401K Plan, as to a 0.80%

       interest;

               b.     that certain Multifamily Mortgage, Assignment Of Rents And Security

       Agreement recorded February 8, 2018, as Document No. 1803919055 and last assigned to

       U.S. Bank, N.A., as Trustee for the Registered Holders of J.P. Morgan Chase Commercial

       Mortgage Securities Corp., Multifamily Mortgage Pass-Through Certificates, Series 2018-

       SB50, as evidenced by Document No. 1817957034; and

               c.     that certain lis pendens recorded July 2, 2018, as Document No.

       1818318078 in connection with the case captioned Anson Markwell, as Trustee for the

       Amark Investment Trust v. EquityBuild, Inc., et al., United States District Court for the

       Southern District of Texas, Houston Division, Case No. 4:18-cv-01274.

       10.     The Receiver is authorized to sell the real property and improvements at for 11117-

11119 South Longwood free and clear of that certain Mortgage recorded April 25, 2018, as

Document No. 1811506119, in favor of 88 Legacy LLC, as to an undivided 0.96% interest; the

Agee Family Trust, as to an undivided 0.48% interest, Alan Schankman, as to an undivided 0.96%

interest, Allred Living Trust dated 12/07/2016, as to an undivided 0.96% interest; Asians Investing

In Real Estate LLC, as to an undivided 2.88% interest, Blue Mountain Ventures PSP 401K, as to

an undivided 1.92% interest; Braden Galloway, as to an undivided 1.97% interest; Brook

Swientisky, as to an undivided 0.96% interest; Btrue LLC, as to an undivided 0.96% interest;

Chestnut Capital LLC, as to an undivided 0.96% interest; Concorde Management, LLC, as to an

undivided 1.15% interest; Cree Capital Ventures, LLC, as to an undivided 4.81% interest; Danyel



                                                12
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 13 of 17 PageID #:15511




Tiefenbacher and Jamie Lai, as to an undivided 0.96% interest; David M. Harris, as to an undivided

0.63% interest; DeeAnn Nason, as to an undivided 0.96% interest; Distributive Marketing LLC,

as to an undivided 1.06% interest, DK Phenix Investments LLC, as to an undivided 1.44% interest;

Eco2 Capital Inc 401K, as to an undivided 0.96% interest; Edge Investments, LLC, as to an

undivided 1.92% interest; Gallowglass LLC, as to an undivided 0.96% interest; Grathia

Corporation, as to an undivided 1.02% interest; Hillside Fund, LLC, as to an undivided 1.44%

interest; iPlanGroup Agent for Custodian FBO David Trengove IRA Account #3300951, as to an

undivided 0.88% interest; James S. Factor TTEE James S. Factor Revocable Trust U/A dtd

05/23/2008, as to an undivided 0.29% interest; James Tutsock, as to an undivided 4.81% interest;

JFKN Investment Trust, as to an undivided 0.48% interest; John McDevitt, as to an undivided

1.92% interest; John S. Ennema and Roswitha M. Ennema, as to an undivided 0.10% interest;

Koates LLC, as to an undivided 0.96% interest; Kristien Van Hecke as trustee of DK Phenix

Investments LLC 401 (k) FBO Kristien Van Hecke, as to an undivided 0.48% interest; Leon Liu,

as to an undivided 2.88% interest, Madison Trust Company Custodian FBO Bruce Walter

M1705137, as to an undivided 0.96% interest; Madison Trust Company Custodian FBO Harry

Shaffer #M1707067, as to an undivided 1.92% interest; Madison Trust Company Custodian FBO

Patrick Coppinger M1708149, as to an undivided 1.15% interest; Madison Trust Company

Custodian FBO Rajesh Gupta #M1707030, as to an undivided 5.11% interest; Mary Chang Family

Trust, as to an undivided 1.92% interest; Mike M. Cocos and Loryn T. Cocos, as to an undivided

0.96% interest; Nancy Fillmore, as to an undivided 0.96% interest; Paul N. Wilmesmeier, as to an

undivided 0.29% interest; Paul S. Applefield, DDS, 401K Plan, as to an undivided 0.21% interest,

Petra Zoeller, as to an undivided 3.83% interest; PNW Investments, LLC, as to an undivided 0.35%

interest; Quest IRA, Inc. FBO Paul S. Applefield Roth IRA, as to an undivided 0.13% interest;



                                               13
 Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 14 of 17 PageID #:15512




Quest IRA, Inc. FBO Robin Applefield Roth IRA, as to an undivided 0.13% interest; Rajitha

Dundigalla, as to an undivided 0.96% interest; RAVIN3 LLC, as to an undivided 7.69% interest;

Rinku Uberoi, as to an undivided 4.81% interest; Rise Up Real Estate Group, LLC, as to an

undivided 2.40% interest; Robert Jennings, as to an undivided 2.88% interest; Samuel Cratis, as

to an undivided 0.44% interest; Scott H. Eaton, as to an undivided 0.96% interest; Serva Fidem,

LLC, as to an undivided 0.48% interest; Steven Trzaska and Annamarie Trzaska, as to an

undivided 1.92% interest; Steven Bald, as to an undivided 0.87% interest; Sunshine Bliss, LLC,

as to an undivided 0.49% interest; Sunwest Trust Inc. FBO John B. Allred IRA #1612618, as to

an undivided 0.25% interest; Sunwest Trust, Custodian FBO Joseph E. Kennedy IRA #161595, as

to an undivided 0.96% interest; The Melbourne Kimsey II Revocable Trust, as to an undivided

0.96% interest; The Shaw Family Trust, as to an undivided 0.96% interest; The Steven G. Mouty

Trust, as to an undivided 2.88% interest; Timothy Sharp, as to an undivided 0.96% interest;

William H. Akins, Jr., LLC, as to an undivided 4.81% interest; WT Investment Trust, as to an

undivided 0.33% interest; and Zouhair Stephan and Nada Stephan, as to an undivided 2.88%

interest.



        11.     The Receiver is hereby vested with full power and authority to execute any and all

closing documents associated with the conveyances of the Properties, including, but not limited

to, deeds, bills of sale, affidavits of title, and settlement statements.

        12.     The proceeds from the sales of the Properties shall be held by the Receiver in

separate subaccounts for which the Receiver shall maintain an accounting as to all sums deposited

therein, and shall not be available to pay operating expenses of the Receivership nor for any other

expense or distribution, absent further order of Court.



                                                   14
Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 15 of 17 PageID #:15513




                                           Entered: 6/16/20



                                           The Honorable John Z. Lee




                                      15
Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 16 of 17 PageID #:15514




                                     Tab A
7300-04 SOUTH ST. LAWRENCE
CHICAGO, ILLINOIS 60706
EB SOUTH CHICAGO 3 LLC
20-27-219-018-0000
THE NORTH 65 FEET OF LOT 1 IN THE RESUBDIVISION OF LOT 1 (EXCEPT THE SOUTH 1
FOOT THEREOF) AND THE EAST 12 FEET AND 4-1/2 INCHES OF LOT 2 (EXCEPT THE SOUTH
1 FOOT AND EXCEPT THE WEST 8 FEET TAKEN FOR AN ALLEY), ALL IN BLOCK 1 IN
WILLIAM FLEMING'S SUBDIVISION OF THE SOUTHWEST QUARTER OF THE NORTHEAST
QUARTER OF SECTION 27, TOWNSHIP 38 NORTH, RANGE 14 EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

7760 SOUTH COLES
CHICAGO, ILLINOIS 60649
EB SOUTH CHICAGO 3 LLC
21-30-403-015-0000
LOT 2 IN THE SUBDIVISION OF LOTS 41 TO 44 IN DIVISION 1 OF WESTFALL’S SUBDIVISION
OF 208 ACRES IN EAST HALF OF SOUTHWEST QUARTER AND SOUTHEAST QUARTER OF
SECTION 30, TOWNSHIP 38 NORTH, RANGE 15, EAST OF THE THIRD PRINCIPAL MERIDIAN,
IN COOK COUNTY, ILLINOIS.

8000-02 SOUTH JUSTINE
CHICAGO, ILLINOIS 60620
EB SOUTH CHICAGO 4 LLC
20-32-108-019-0000
LOT 1 IN BLOCK 21 IN THIRD ADDITION TO AUBURN HIGHLANDS BEING HART’S
SUBDIVISION OF BLOCKS 5 AND 9 IN CIRCUIT COURT PARTITION OF THE NORTHWEST
QUARTER OF SECTION 32, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD
PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

8107-09 SOUTH ELLIS
CHICAGO, ILLINOIS 60619
EB SOUTH CHICAGO 4 LLC
20-35-118-002-0000
20-35-118-003-0000
LOTS 175 AND 176 IN E.B. SHOGREN AND COMPANY'S AVALON HIGHLANDS
SUBDIVISION, BEING A RESUBDIVISION OF CERTAIN LOTS IN CERTAIN BLOCKS IN
CORNELL IN THE NORTHWEST QUARTER OF SECTION 35, TOWNSHIP 38 NORTH, RANGE
14 EAST OF THE THIRD PRINCIPAL MERIDIAN, ACCORDING TO THE PLAT RECORDED IN
BOOK 158 OF PLATS, PAGE 34 AS DOCUMENT NUMBER 6751064, IN COOK COUNTY,
ILLINOIS.




                                        1
Case: 1:18-cv-05587 Document #: 715 Filed: 06/16/20 Page 17 of 17 PageID #:15515



8209 SOUTH ELLIS
CHICAGO, ILLINOIS 60619
EB SOUTH CHICAGO 4 LLC
20-35-124-002-0000
LOTS 13 AND 14 IN BLOCK 139 IN CORNELL, A SUBDIVISION OF SECTIONS 26 AND 35,
TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK
COUNTY, ILLINOIS.

8214-16 SOUTH INGLESIDE
CHICAGO, ILLINOIS 60619
EB SOUTH CHICAGO 4 LLC
20-35-122-020-0000
LOT 228 AND LOT 227 (EXCEPT THE SOUTH 12 FEET) IN E.B. SHOGREN & CO'S AVALON
HIGHLANDS SUBDIVISION, BEING A RESUBDIVISION OF CERTAIN LOTS AND CERTAIN
BLOCKS IN CORNELL, IN THE NORTHWEST QUARTER OF SECTION 35, TOWNSHIP 38
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.

5450-52 SOUTH INDIANA
CHICAGO, ILLINOIS 60615
5450 S INDIANA LLC
20-10-310-056-0000
LOT 1 IN SIDNEY A. KENT'S SUBDIVISION OF LOTS 1 TO 19, INCLUSIVE, IN BLOCK 1 IN
KENT AND WILLOUGHBY'S SUBDIVISION OF PART OF THE SOUTHWEST QUARTER OF
SECTION 10, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN,
ACCORDING TO THE MAP OF SAID SUBDIVISION RECORDED MAY 3, 1889 IN BOOK 35 OF
PLATS, PAGE 5 AS DOCUMENT 1095293, IN COOK COUNTY, ILLINOIS.

6437-41 SOUTH KENWOOD
CHICAGO, ILLINOIS 60637
6437 S KENWOOD LLC
20-23-213-009-0000
LOTS 1, 2 AND 3 IN BLOCK 2 IN THOMAS A. HALL'S ADDITION TO HYDE PARK IN THE
NORTHEAST QUARTER OF SECTION 23, TOWNSHIP 38 NORTH, RANGE 14, EAST OF THE
THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY, ILLINOIS.

11117-11119 SOUTH LONGWOOD
CHICAGO, ILLINOIS 60643
11117 S LONGWOOD LLC
25-19-113-010-0000
LOTS 5, 6, 7, AND THE NORTH 25 FEET OF LOT 8 IN BLOCK 72 IN WASHINGTON HEIGHTS,
BEING A RESUBDIVISION OF LOTS 1 AND 2 IN BLOCK 13, ALL OF BLOCK 14, LOTS 7 TO 63
INCLUSIVE IN BLOCK 20, LOTS 1, 2 AND 3 IN BLOCK 21 AND ALL OF BLOCKS 24, 25, 28
AND 29, ALL IN SECTIONS 18 AND 19, ALSO A SUBDIVISION OF THE WEST HALF OF THE
NORTHWEST QUARTER OF SECTION 20, AND THAT PORTION OF THE EAST HALF OF THE
SOUTHWEST QUARTER OF SECTION 19, EAST OF PROSPECT AVE., ALL IN TOWNSHIP 37
NORTH, RANGE 14, EAST OF THE THIRD PRINCIPAL MERIDIAN, IN COOK COUNTY,
ILLINOIS.


                                        2
